Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 1 of 48 PageID #: 257



 Richard Garbarini
 GARBARINI FITZGERALD P.C.
 211 East 43rd Street
 7th Fl.
 New York NY 10017
 Phone: (212) 300-5358
 Fax: (888) 265-7054

 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 YESH MUSIC, LLC.,                                                  Case No.: 19-cv-2062 (DLI)(SJB)

                                      Plaintiff,                    ECF CASE

                          v.                                        AMENDED COMPLAINT AND JURY
                                                                    DEMAND FOR DAMAGES FOR
 SOUNDFILE PRODUCTIONS, INC. and                                    COPYRIGHT INFRINGEMENT
 MICHAEL BAIARDI,

                                      Defendants.
  --------------------------------------------------------------x

         Plaintiff Yesh Music, LLC. (“YESH”), by and through the undersigned counsel, brings

 this Amended Complaint and Jury Demand against defendants Soundfile Productions, Inc.

 (“SOUNDFILE”) and its owner Michael Baiardi (“BAIARDI”) for damages based on: (i)

 contributory copyright infringement [Copyright Act, 17 U.S.C. §§ 101 et seq.], (ii) reverse

 passing off/passing off/false designation of origin [Lanham Act 15 U.S.C. § 1125; 43(a)]; (iii)

 violations of the Digital Millennium Copyright Act [DMCA -- 17 U.S.C. §§ 1201-03]; New York

 State law claims of: (iv) conversion; (v) money had and received; (vi) intentional

 misrepresentation; and (vii) breach of contract. Plaintiff alleges below upon personal knowledge

 as to itself as to certain matters, and upon information and belief as to other matters as so

 indicated.
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 2 of 48 PageID #: 258



                                   NATURE OF THE ACTION

        1.      Defendants, without authority or license from plaintiff, illegally claimed

 ownership on YouTube of at least fifty-three (53) copyrighted recordings (the “Copyrighted

 Recordings”), used in hundreds of videos, and collected all resulting revenue. Due to defendants

 falsely claiming hundreds of videos on YouTube containing plaintiff’s music, plaintiff lost all

 royalties, advertising payments, good-will, and down-stream purchases, licensing opportunities,

 and streams on other sites.

        2.      Defendants changed the song name, author, and album title for each of the videos

 it claimed in a thinly veiled attempt to conceal its activities from plaintiff. This allowed

 defendants the unfettered ability to convert all YouTube royalties, good-will, and secondary

 streams, licenses, and purchases that rightfully belonged to plaintiff, without the plaintiff’s

 knowledge.

        3.      Defendants’ actions are shockingly egregious. To date, the defendants have kept

 all of plaintiff’s YouTube revenue, despite being served with the Complaint in this matter, and a

 formal demand. This demonstrates defendants’ intent to co-opt plaintiff’s royalties.

        4.      The alteration of the track name, author name, and album title constitutes false

 advertising, reverse passing off, and false designation of origin under Section 43(a) of the

 Lanham Act. The intentional removal or alteration of the copyright management information

 (“CMI”), and distribution of plaintiff’s recordings with false CMI constitutes hundreds of

 violations of 17 U.S.C. § 1202(a)(1) and (2), (b)(1), (2) and (3).

        5.      Defendants’ conversion of plaintiff’s royalties, failure to pay the royalties back

 after notice, and changing of the album title, author, and song name, was clearly intentional. At

 the very least defendants’ conduct was, and is, (i) willful or wanton negligence, or (ii) involves a




                                                   2
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 3 of 48 PageID #: 259



 conscious disregard of the plaintiff’s rights, or (iii) conduct so reckless as to amount to such

 disregard. Accordingly, only an award of punitive damages to plaintiff will adequately address

 defendants’ conduct.

        6.      Finally, defendant SOUNDFILE entered into a contract with plaintiff dated

 January 15, 2008 (the “Contract”), to affirmatively make placements in “television, dvd, Internet,

 and other distribution mediums.” Defendant SOUNDFILE was obligated to make monthly

 payments to plaintiff; but it didn’t. Defendant SOUNDFILE secured at least forty-two (42)

 placements of plaintiff’s music, but plaintiff received only a single check for $550 in October

 2010 (and that was before most of the placements were made). Defendant SOUNDFILE

 breached the Contract and plaintiff has been injured.

        7.      Plaintiff seeks damages based on: (i) defendants’ intentional contributory

 copyright infringement, (ii) the hundreds of instances of a violation of 17 U.S.C. § 1202 ($2,500

 - $25,000 per instance); (ii) conversion (actual and punitive damages); (iii) Section 43a of the

 Lanham Act (defendants’ profit; any damages sustained by plaintiff; and the cost of the action),

 and (iv) compensatory damages based on defendants’ breach of contract, money had and

 received, and for actual and punitive damages for defendants’ intentional misrepresentation.

                                          JURISDICTION

        8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal

 question jurisdiction) and 1338(a) (jurisdiction over copyright actions).

        9.      The Copyrighted Recordings were registered for copyright protection with the

 U.S. Copyright Office prior to the filing of this matter and satisfies the preregistration

 requirement as set forth in 17 U.S.C. § 411(a). See Exhibit 1. All beneficial rights to the




                                                   3
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 4 of 48 PageID #: 260



 Copyrighted Recordings have been assigned by the author to plaintiff and said assignment has

 been registered with the U.S. Copyright Office. See Exhibit 2.

         10.    All of the Copyrighted Recordings were registered within three months of the

 contributory infringement entitling plaintiff to an election of statutory damages and attorneys’

 fees.

         11.    This Court has in personam jurisdiction over the defendant SOUNDFILE because

 it has established contacts within this Judicial District sufficient to permit the exercise of

 personal jurisdiction. Defendant SOUNDFILE contracted with plaintiff in this Judicial District

 sufficient to establish in personam jurisdiction.

         12.    New York has the greatest interest in having its law govern the conversion,

 money had and received; intentional misrepresentation; and breach of contract claims against

 both defendants.

         13.    New York has a strong interest in defining the scope of liability for licensors who

 work in the state.

         14.    New York has the more significant interest in having its conduct-regulating law

 governing all orders that regulate behavior within its borders.

         15.    Defendants falsely claimed ownership over the Copyrighted Recordings at issue,

 which has resulted in fraud-based claims that damaged plaintiff in this Judicial District.

         16.    Defendants operate a library of BAIARDI’s recordings which are used in

 television shows and movies viewed in this Judicial District.

         17.    Defendants have additionally conducted business targeted at New York in the

 ordinary course of trade.




                                                     4
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 5 of 48 PageID #: 261



         18.     CPLR § 302 (a)(3) authorizes this Court to exercise jurisdiction over

 nondomiciliaries who commit a tortious act without the state causing injury to person or property

 within the state, except as to a cause of action for defamation of character arising from the act, if

 it: (i) regularly does or solicits business, or engages in any other persistent course of conduct, or

 derives substantial revenue from goods used or consumed or services rendered, in the state, or

 (ii) expects or should reasonably expect the act to have consequences in the state and derives

 substantial revenue from interstate or international commerce.

         19.     Defendants concealed the infringements of others through its acts of changing the

 song name, album title, and author. Defendants committed the acts of conversion and intentional

 misrepresentation knowing it would have an effect in this Judicial District. These are intentional

 torts committed without the state, with an impact in New York.

         20.     Defendants submitted the fraudulent information, through Identifyy, to YouTube,

 knowing the vast majority of plaintiff’s fans who played the videos are in the New York area,

 which is where the impact of the intentional torts, including contributory infringement was felt.

         21.     The copyright owner also resides in this Judicial District and the injury was

 further felt by it in this Judicial District.

         22.     Defendant SOUNDFILE regularly conducts or solicits business, or engages in any

 other persistent course of conduct, or derives substantial revenue from goods used or consumed

 or services rendered, in the state.

         23.     Defendant SOUNDFILE conducts significant and continuous business in New

 York such that there are no due process concerns, and this Court has jurisdiction over

 defendants.




                                                   5
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 6 of 48 PageID #: 262



        24.     Based on defendants’ intentional torts, and their knowledge the impact of these

 torts would be felt in this Judicial District, it does not violate any due process considerations to

 hale both defendants into a court in New York.

                                                 VENUE

        25.     Venue in this district is proper under 28 U.S.C. § 1391(b) and (c) and/or 28

 U.S.C. § 1400(a).

        26.     Plaintiff has the right to bring the within action pursuant to 17 U.S.C. § 501(b).

                                                 PARTIES

        27.     At all times material hereto, plaintiff Yesh Music, LLC (“YESH”) was, and is, a

 limited liability company organized under the laws of the State of New York, with its principal

 offices located at 75-10 197th Street, Flushing, New York. YESH is engaged in the business of

 music publishing and otherwise commercially exploiting its copyrighted sound recordings of the

 band The American Dollar.

        28.     Upon information and belief, defendant Soundfile Productions, Inc.

 (“SOUNDFILE”) was, and is, a corporation with a principal place of business located at 13636

 Ventura Blvd. #104 Sherman Oaks, CA 91423. Defendant BAIARDI is the sole owner of

 SOUNDFILE, and the corporation’s sole function is to administer BAIRDI’s recordings.

        29.     Upon information and belief, defendant Michael Baiardi (“BAIARDI”) was, and

 is, an individual and resident of California.

        30.     Defendant BAIARDI is the sole owner of defendant SOUNDFILE. BAIRARDI,

 at all times relevant to this Amended Complaint, through his operation and management of

 SOUNDFILE, maintained control, oversight, and direction over the operation of its facilities,




                                                    6
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 7 of 48 PageID #: 263



 including the intentional torts of conversion, intentional misrepresentation, contributory

 infringement, reverse passing off, and false advertising.

        31.     At all times material hereto, BAIARDI participated in, assisted in, supervised,

 guided and totally controlled SOUNDFILE in its decision making, financing and other affairs.

 At all times relevant to this Amended Complaint, SOUNDFILE was the “alter ego” of BAIRADI

 and dominated, controlled and supervised by BAIARDI to such a degree that it had no

 independent ability to function.

                                              FACTS

        32.     Plaintiff YESH was at all time relevant the assignee and sole beneficial owner of

 all rights associated with the U.S. Copyright Registration identified in Exhibit 1 (the

 “Copyrighted Recordings”).

        33.     The assignment is attached as Exhibit 2.

        34.     Plaintiff is comprised of two professional musicians from Queens. The two

 managing members of plaintiff are Richard Cupolo and John Emanuele, who are also the only

 two members of the band “The American Dollar”. Messrs. Cupolo and Emanuele formed “The

 American Dollar” shortly after graduating college. Within three years, both Cupolo and

 Emanuele were successful enough to earn a living solely from the revenue generated from their

 recordings.

        35.     Soon after making the transition to full-time musicians, it became apparent that

 licensing was going to be the key to the bands’ revenue generation. Yesh Music, LLC was

 formed to handle all of the licensing requests. Cupolo and Emanuele formed YESH and then

 assigned all of their rights to all recordings made under the “The American Dollar” name to Yesh

 Music, LLC.




                                                  7
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 8 of 48 PageID #: 264



        36.     As independent professional musicians, plaintiff relies on each stream of revenue

 for their livelihood. By falsely claiming plaintiff’s Copyrighted Recordings, and depriving

 plaintiff of a stream of revenue, defendant has put plaintiff’s livelihood in jeopardy.

        37.     Defendant SOUNDFILE is owned and operated by defendant BAIARDI, and is in

 the business, like YESH, of managing the self-composed library of defendant BAIARDI’s

 recordings.

        38.     Defendants falsely claims on their website that SOUNDFILE manages 55,000

 recordings; that figure is a fraud. Upon information and belief, defendant SOUNDFILE’s library

 consists of only the 100-200 recordings of BAIARDI.

        39.     BAIRDI used his dominion and control over SOUNDFILE to commit

 wrongdoings that sound in fraud, including plaintiff’s claims of Conversion, and Intentional

 Misrepresentation.

                                   THE DMCA VIOLATIONS

        40.     When copyrighted content, like a song, appears in a YouTube video, quite often

 that content is claimed and monetized by the content owner. The content owner claims and

 monetizes their content through several Content ID systems available on YouTube.

        41.     Not all of the Content Id systems, however, are available to everyone.

        42.     The major labels (SONY, Warner, Universal, and BMG) have direct access to a

 Content ID system that enables them to disable infringing videos on YouTube without having to

 serve DMCA notices. The major labels simply click on infringing uses and disable them.

 Alternatively, the major labels can elect to monetize the use.




                                                  8
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 9 of 48 PageID #: 265



        43.     Unlike the major music labels, independent artists, like plaintiff, have no ability to

 stop the upload of third-party music-only videos or other videos containing infringing uses of

 their copyrighted content. They must hire an intermediary to claim their content on YouTube.

        44.     As per the YouTube guidelines, intermediaries are required to obtain an

 attestation from any individual or entity claiming any content that states the claiming party is the

 owner or has been granted the right by the owner to claim the content.

        45.     The system available to independent artists, like the parties here, only allows

 monetization of videos. Monetize means the collection of royalties for each full-play of the

 video, as well as revenue generated from advertisements served with the videos.

        46.     The intermediaries upload the content to be claimed, and YouTube will scan

 every video in its vast library for matches. Once a match is found, YouTube will automatically

 place the title of the recording, the author the entity claiming ownership beneath the video.

        47.     All monetized videos are deemed licensed uses.

        48.     Alternatively, independent artists, like BAIRDI or the members of plaintiff

 Richard Cupolo and John Emanuele, must serve DMCA notices on every unlicensed third-party

 upload (a nearly impossible feat).

        49.     For every official licensed video an independent artist like plaintiff uploads to

 YouTube, there are scores of unlicensed infringing third-party uploads. Serving DMCA notices

 on the hundreds, possibly thousands, of unlicensed third-party uploads is so time consuming, that

 it would require a full-time staff to find each video and serve the DMCA take-down notice. This

 creates an underground market of infringing videos uploaded by unlicensed third-parties.




                                                  9
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 10 of 48 PageID #: 266



        50.     When plaintiff releases a new single, the scores of uploads from unlicensed third-

 parties are generally “music-only videos”. Music-only videos consist of a picture of the single

 cover and synchronize plaintiff’s track to just the single cover.

        51.     Plaintiff allows certain third-party uploads on the express condition that beneath

 the video the uploader include the URL to plaintiff’s website, the correct title of the recording,

 the name of the author, album title, and a link to iTunes. Plaintiff attempts to locate and serve

 take-down notices for any third-party that does not comply.

        52.     For a few days every quarter, plaintiff will contract with a company called

 Audium to monetize videos with its content. This allows plaintiff to secure all revenue from

 YouTube and identify third-part infringers. Regrettably, plaintiff has only had the time to serve

 take-down notices on a small percent on the non-complying third-party uploads.

        53.     Plaintiff, and other artists, receive help from YouTube through its system of

 identifying all unclaimed recordings in its library and automatically populates the song name,

 author, and album title fields.

        54.     It is vitally important, however, that every video on YouTube contain one of

 plaintiff’s copyrighted Recordings is properly identified. In fact, plaintiff relies heavily on the

 licensing, purchasing, streaming on other sites, as well as the revenue generated on YouTube

 from third-party uploads.

                                    DEFENDANTS’ SCHEME

        55.     Sometime within the two years prior to the filing of the original Complaint in this

 matter, Defendants started using an intermediary called Identifyy d/b/a HAAWK to monetize all

 YouTube videos matching the Copyrighted Recordings.




                                                  10
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 11 of 48 PageID #: 267



        56.       In its nefarious scheme, defendants submitted plaintiff's Copyrighted Recordings

 to Identifyy (Haawk) claiming it was the author and owner of the Copyrighted Recordings.

        57.       Because defendant SOUNDFILE is owned by professional musician (defendant

 BAIARDI), Identifyy had no reason to doubt defendants’ claims. See Exhibit 3. Additionally,

 defendants would have been required by Identifyy to submit an attestation that they were the

 owner of the Copyrighted Recordings, or had permission from the content owner to claim the

 Copyrighted Recordings.

        58.       Defendants had no license or authority to claim ownership to the Copyrighted

 Recordings. or collect revenue from YouTube.

        59.       Once defendants claimed the Copyrighted Recordings, all videos, even those

 uploaded by plaintiff or licensed by plaintiff were claimed. See

 <https://www.youtube.com/watch?v=e6sGByR46t4>.

        60.       Defendants also claimed all of the videos licensed by plaintiff.

        61.       Once claimed, YouTube would no longer automatically populate the song title,

 author, and album name fields.

        62.       Defendants initially claimed each video through Identifyy (Haawk) in their own

 name. Under each video it stated, “Licensed to YouTube by: Haawk for a 3rd Party (Soundfile

 Productions)”.

        63.       Defendants stopped directly claiming videos on YouTube through Identifyy

 (Haawk) and switched to anonymously claiming videos with the Copyrighted Recordings. The

 claimed videos, which were the vast majority of videos, stated only: “Licensed to YouTube by:

 Haawk for a 3rd Party”.




                                                   11
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 12 of 48 PageID #: 268



           64.      Not only did defendants claim ownership of the Copyrighted recordings, it

 purported to license hundreds of infringing videos without authority. Defendants concealed the

 fact that they were the entity claiming the revenue.

           65.      Defendants directly claimed all videos containing at least fifty-three (53) of

 plaintiff’s Copyrighted Recordings. Those recordings, identified in Exhibit 1, are:

          Song Title            Claiming Party                            Link
   Circuits                Soundfile Publishing     https://www.youtube.com/watch?v=Xd6YyOZa1zk

   A Few Words             Soundfile Productions    https://www.youtube.com/watch?v=0gPGord4hEI

   As We Float             Soundfile Productions    https://www.youtube.com/watch?v=lRAm0LY4KT0

   Call                    Soundfile Productions    https://www.youtube.com/watch?v=qKtEWHFuBGc

   Circuits                Soundfile Productions    https://www.youtube.com/watch?v=Xd6YyOZa1zk

   Clones                  Soundfile Productions    https://www.youtube.com/watch?v=7J9lnzX6gYI

   Crossing Asia           Soundfile Productions    https://www.youtube.com/watch?v=Ho7FLQJ30iY

   Daytrip                 Soundfile Productions    https://www.youtube.com/watch?v=zK6Z6oe1PUc

   DEA                     Soundfile Productions    https://www.youtube.com/watch?v=xw9WHBBXKbA

   Escapist                Soundfile Productions    https://www.youtube.com/watch?v=Ohvb57gkmV0

   Ether Channels          Soundfile Productions    https://www.youtube.com/watch?v=W9glEbmBzJw

   Everyone Gets Shot      Soundfile Productions    https://www.youtube.com/watch?v=gF59P3V0-v8

   Fade In Out             Soundfile Productions    https://www.youtube.com/watch?v=cAJKRqOPwN8

   First Day               Soundfile Productions    https://www.youtube.com/watch?v=6CZYlZpE-SQ

   Flood                   Soundfile Productions    https://www.youtube.com/watch?v=dEU3Qpb8tDA

   Flood (Ambient)          Soundfile Productions   https://www.youtube.com/watch?v=1TydnIDlMvY

   Friends of Friends      Soundfile Productions    https://www.youtube.com/watch?v=v5rl9DgmshA

   Frontier Melt           Soundfile Productions    https://www.youtube.com/watch?v=CJhvS3Gn7os

   Glow                    Soundfile Productions    https://www.youtube.com/watch?v=O0azwYR5mVo




                                                     12
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 13 of 48 PageID #: 269




   Heavy Eyes Ignite      Soundfile Productions   https://www.youtube.com/watch?v=puEiNIN11LI

   Landing                Soundfile Productions   https://www.youtube.com/watch?v=NAKaZq6nj8I

   Near East (Ambient)    Soundfile Productions   https://www.youtube.com/watch?v=Tuw4w5d6sjg
   Oil and Water
                          Soundfile Productions   https://www.youtube.com/watch?v=4kffJgylel0
   (Ambient)
   Oracle                 Soundfile Productions   https://www.youtube.com/watch?v=nQ-xiKmWkqg

   Peterson               Soundfile Productions   https://www.youtube.com/watch?v=U_bCRVqH3M8

   Red Letter             Soundfile Productions   https://www.youtube.com/watch?v=FL6-Go5CF0Q
   Rudiments Of A
                          Soundfile Productions   https://www.youtube.com/watch?v=Ya_MhSUxJ6Q
   Spiritual Life
   Schipol                Soundfile Productions   https://w-ww.youtube.com/watch?v=ZDPoNmunNNU

   Second Sight           Soundfile Productions   https://www.youtube.com/watch?v=EGN_uFZhmhE

   Second Sight           Soundfile Productions   https://www.youtube.com/watch?v=0gPGord4hEI
   Signaling Through
                          Soundfile Productions   https://www.youtube.com/watch?v=sGvDzMB1z5U
   The Flames
   Signaling Through
   the Flames             Soundfile Productions   https://www.youtube.com/watch?v=KN6K43MtCIO
   (Ambient)
   Somnambulance          Soundfile Productions   https://www.youtube.com/watch?v=dCSz9WxtOj8

   Starscapes             Soundfile Productions   https://www.youtube.com/watch?v=mVWaLzx2yK0
   Starscapes
                          Soundfile Productions   https://www.youtube.com/watch?v=TMr-_eLpNTE
   (Ambient)
   Steeltown (Part One)   Soundfile Productions   https://www.youtube.com/watch?v=UH6vvr3SQLQ

   Strings                Soundfile Productions   https://www.youtube.com/watch?v=LSnnlhjrEgs
                                                  https://www.youtube.com/watch?v=2Uis4dNp4U4&spf
   Summer Of War          Soundfile Productions
                                                  reload=1
   The Slow Wait (Part
                          Soundfile Productions   https://www.youtube.com/watch?v=R8iE5BiJdYM
   One)
   The Slow Wait (Part
                          Soundfile Productions   https://www.youtube.com/watch?v=p7DN2Rj7qt0
   Two)
   The Swamp              Soundfile Productions   https://www.youtube.com/watch?v=1qdUhZBfhUk

   Time                   Soundfile Productions   https://www.youtube.com/watch?v=_k99RxvcqR0
   Tonight, Lets All
   Make Love In           Soundfile Productions   https://www.youtube.com/watch?v=Qg8PitMpVNc
   London




                                                   13
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 14 of 48 PageID #: 270




   Twelve Days Awake      Soundfile Productions   https://www.youtube.com/watch?v=7O-fXKXEChc

   Underground            Soundfile Productions   https://www.youtube.com/watch?v=-5Ar0K1Q7xk

   Urbana                 Soundfile Productions   https://www.youtube.com/watch?v=LRHiaMVcz5U

   War on Christmas       Soundfile Productions   https://www.youtube.com/watch?v=P3U8rESlMrc
   We're Hitting
                          Soundfile Productions   https://www.youtube.com/watch?v=lekb7RSu_cE
   Everything
   We're Hitting
   Everything             Soundfile Productions   https://www.youtube.com/watch?v=UUJQItG6JQ8
   (Ambient)



         66.       Videos with plaintiff’s Copyrighted Recordings: Palestine, Flood, Near East, Oil

 and Water, and A Long Goodbye were only claimed anonymously by defendants.

         67.       Defendants went even further; they claimed defendant SOUNDFILE was the

 author of plaintiff’s Copyrighted Recordings.

         68.       Defendants designated specific false album titles for plaintiff’s copyrighted

 recordings like: (i) Ambient Mood Rock Soundtrack, (ii) Ambient Mood Drone, (iii) Emotional

 Rock, and (iv) Ambient Mood Drone, among others.

         69.       Defendants also changed the title to each of the over fifty-three (53) Copyrighted

 Recordings to song titles chosen by defendants.

         70.       This means any YouTube viewer that liked one of plaintiff’s tracks, would look

 below the video and read false information about the artist, album, and even the song title.

 Plaintiff lost all good-will and potential new fans, and defendants gained all good-will and drove

 traffic to their website.

         71.       The importance of this is incredible. All revenue generated from YouTube

 royalties and advertisements went to defendants not plaintiff. Further, any viewer wanting to

 license, purchase, or stream the recording in the future was directed to defendants instead of

 plaintiff.


                                                    14
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 15 of 48 PageID #: 271



        72.     Again, defendants had no authority claim the Copyrighted Recordings or keep all

 revenue generated by the recordings. Defendants were served with the Complaint in this matter

 on April 10, 2019, and another demand was made on May 17, 2019 for the return of the

 YouTube revenue. Defendants have refuse to turn-over any of their ill-gotten gains.

        73.     Defendants engaged in a scheme to falsify the CMI including the name of each

 recording, the author, and the album. There are more than two hundred violations that plaintiff is

 aware of at this time.

        74.     The fraudulent names of the songs, and albums used by defendants don’t exist.

 Defendants created them solely for the purpose of its fraudulent scheme and contributory

 infringements. For artist, defendants identified SOUNDFILE.

        75.     Defendants intentionally altered or removed the metadata from the Copyrighted

 Recoding’s. Defendants’ intentional removal or alteration of this copyright management

 information from the Copyrighted Recordings is a violation of 17 U.S.C. § 1202 and entitles

 plaintiff to up to $25,000 under 17 U.S.C. § 1203.

        76.     Defendants received the actual CMI from plaintiff embedded in the naster-

 recording files. Defendant BAIARDI deleted the embedded data it in favor of the false

 information in violation of 17 U.S.C. § 1201.

        77.     Defendants distributed all of the Copyrighted Recordings claimed here along with

 the false CMI to Identifyy (Haawk).

        78.     Plaintiff has been injured due to each violation, and there are hundreds, at

 minimum. Plaintiff’s full injury will be determined at trial, but plaintiff demands $25,000 per

 violation.

                                EXAMPLES FROM YOUTUBE




                                                 15
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 16 of 48 PageID #: 272



        79.     Plaintiff has recorded over one hundred and ten videos that were claimed by

 defendants. Plaintiff reviewed at least another one hundred videos.

        80.     For example, the infringing video at

 https://www.youtube.com/watch?v=xA3GRLON6bY contains plaintiff’s copyrighted recording

 Sonnombulance, from the self-titled album The American Dollar. Defendants monetized it as:




        81.     As is apparent from the prior screenshot, nowhere does it state plaintiff’s band

 name, the title of the track, or the album title. It does, however, prominently, and completely

 falsely, state the Artist is defendant Soundfile Productions.

        82.     The infringing YouTube video found at

 https://www.youtube.com/watch?v=26qKGpHtp4w contains plaintiff’s recording Twelve Days

 Awake. The video, however, was monetized by defendants with the false CMI below:




        83.     As is apparent from the above, nowhere does it state plaintiff’s band name, the

 title of the track, or the album title. It does, however, prominently, and completely falsely, state

 the Artist is defendant Soundfile Productions.




                                                  16
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 17 of 48 PageID #: 273



        84.     The infringing video located at https://www.youtube.com/watch?v=ajy_JSMactU

 contains plaintiff’s copyrighted recording Twelve Day Awake, but was monetized by defendants

 as:




        85.     As is apparent from the prior screenshot, nowhere does it state plaintiff's band

 name, the title of the track, or the album title. It does, however, prominently, and completely

 falsely, state the Artist is defendant Soundfile Productions.

        86.     The infringing video found at https://www.youtube.com/watch?v=sshoZKF6aow

 contains plaintiff’s Copyrighted Recording Twelve Days Awake. Yet defendants monetized it

 with the below CMI:




                                                  17
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 18 of 48 PageID #: 274



        87.     As is apparent from the screenshot on the prior page, nowhere does it state

 plaintiff’s band name, the title of the track, or the album title. It does, however, prominently, and

 completely falsely, state the Artist is defendant Soundfile Productions.

        88.     The infringing video found at

 https://www.youtube.com/watch?v=U_bCRVqH3M8 contains plaintiff’s copyrighted recording

 Signaling through the Flames, but was illegally labelled by defendants as:




        89.     Again, nowhere does it state plaintiff’s band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        90.     The infringing video found at https://www.youtube.com/watch?v=0gPGord4hEI

 contains plaintiff’s copyrighted recordings A Few Words, Rudiments of a Spiritual Life, and




                                                  18
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 19 of 48 PageID #: 275



 Second Sight, but was illegally labelled by defendants as:




        91.     Again, nowhere does it state plaintiff’s band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        92.     The infringing video found at

 https://www.youtube.com/watch?v=nuYsBZUxux0contains plaintiff’s copyrighted recordings

 Peterson, and Anything You Synthesize, but was illegally labelled by defendants as:




                                                  19
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 20 of 48 PageID #: 276



        93.     Again, nowhere in the screenshot on the prior page does it state plaintiff’s band

 name, the title of the track, or the album title. It does, however, prominently, and completely

 falsely, state the Artist is defendant Soundfile Productions.

        94.     The infringing video found at

 https://www.youtube.com/watch?v=xA3GRL0N6bY contains plaintiff’s copyrighted recording

 Signaling Through The Flames, but was illegally labelled by defendants as:




        95.     Again, nowhere does it state plaintiff’s band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        96.     The infringing video found at https://www.youtube.com/watch?v=oxqUjXfLlqo

 contains plaintiff’s copyrighted recording Signaling Through The flames, bur was illegally




                                                  20
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 21 of 48 PageID #: 277



 labelled by defendants as:




        97.     Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        98.     The infringing video found at https://www.youtube.com/watch?v=vwrboH8X3pc

 contains plaintiff’s copyrighted recording DEA, bur was illegally labelled by defendants as:




        99.     Again, nowhere does it state plaintiff’s band name, the title of the tracks, or the

 album titles. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                  21
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 22 of 48 PageID #: 278



        100.    The infringing video found at

 https://www.youtube.com/watch?v=KN6K43MtCIO contains plaintiff's copyrighted recording

 Signaling Through The Flames (Ambient) but was illegally labelled by defendants as:




        101.    Again, nowhere does it state plaintiff’s band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                  22
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 23 of 48 PageID #: 279



        102.      The infringing video found at https://www.youtube.com/watch?v=Tuw4w5d6sjg

 contains plaintiff's copyrighted recording Near East (Ambient) but was illegally labelled by

 defendants as:




        103.      Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                    23
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 24 of 48 PageID #: 280



        104.      The infringing video found at https://www.youtube.com/watch?v=1TydnIDlMvY

 contains plaintiff's copyrighted recording Flood (Ambient) but was illegally labelled by

 defendants as:




        105.      Again, it prominently, and completely falsely, states the Artist is defendant

 Soundfile Productions.

        106.      The video found at https://www.youtube.com/watch?v=1TydnIDlMvY

 contains plaintiff's copyrighted recording Flood (Ambient) but was illegally labelled by

 defendants as:




                                                   24
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 25 of 48 PageID #: 281



        107.    Again, it prominently, and completely falsely, states the Artist is defendant

 Soundfile Productions.

        108.    The infringing video found at

 https://www.youtube.com/watch?v=PUUxwGFNKUE contains plaintiff’s copyrighted recording

 Flood (Ambient) but was illegally labelled by defendants as:




        109.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                  25
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 26 of 48 PageID #: 282



        110.      The infringing video found at https://www.youtube.com/watch?v=3N2HlP_LyZE

 contains plaintiff's copyrighted recording Flood (Ambient) but was illegally labelled by

 defendants as:




        111.      Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                    26
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 27 of 48 PageID #: 283



        112.    The infringing video found at

 https://www.youtube.com/watch?v=PUUxwGFNKUE contains plaintiff's copyrighted recording

 Flood (Ambient) but was illegally labelled by defendants as:




        113.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                  27
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 28 of 48 PageID #: 284



        114.     The infringing video found at https://www.youtube.com/watch?v=4kffJgylel0

 contains plaintiff's copyrighted recording Oil and Water (Ambient) but was illegally labelled by

 defendants as




        115.     Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                   28
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 29 of 48 PageID #: 285



        116.      The infringing video found at https://www.youtube.com/watch?v=e6m5vG5q36E

 contains plaintiff's copyrighted recording Near East (Ambient) but was illegally labelled by

 defendants as:




        117.      Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        118.      The infringing video found at https://www.youtube.com/watch?v=CCCecaBBoh0

 contains plaintiff's copyrighted recording Shadows (Ambient) but was illegally labelled as:




                                                    29
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 30 of 48 PageID #: 286



        119.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        120.    The infringing video found at https://www.youtube.com/watch?v=o8zs-n9hFwk

 contains plaintiff’s copyrighted recording Daytrip but was illegally labelled by defendants as:




        121.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        122.    The infringing video found at https://www.youtube.com/watch?v=vwrboH8X3pc

 contains plaintiff's copyrighted recording Twelve Days Awake but was illegally labelled as:




                                                  30
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 31 of 48 PageID #: 287



        123.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        124.    The infringing video found at https://www.youtube.com/watch?v=zyV0lhMDuig

 contains plaintiff's copyrighted recording Twelve Days Awake but was illegally labelled as:




        125.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.




                                                  31
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 32 of 48 PageID #: 288



          126. The infringing video found at

 https://www.youtube.com/watch?v=U_bCRVqH3M8 contains plaintiff’s copyrighted recording

 DEA, bur was illegally labelled by defendants as:




        127.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        128.    The video found at https://www.youtube.com/watch?v=OrbovhghoGk contains

 plaintiff’s copyrighted recording Age of Wonder (Ambient), but was illegally labelled as:




                                                  32
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 33 of 48 PageID #: 289



        129.    Again, nowhere does it state plaintiff's band name, the title of the track, or the

 album title. It does, however, prominently, and completely falsely, state the Artist is defendant

 Soundfile Productions.

        130.    There are hundreds of other videos claimed by defendant. Most of the videos are

 claimed with the anonymous “Haawk for a 3rd Party”.

                       DEFENDANTS PROMINENTLY DISPLAYED
                     THE CORRECT INFO ON THE VIDEOS IT POSTS

        131.    Defendants don’t engage in this clandestine scheme for the videos they post on

 YouTube for other artists.

        132.    For example, the below is a video posted by defendants to the SOUNDFILE

 YouTube channel.




        133.    As is evidenced from the above, when defendants uploads a video to YouTube, it

 provides every possible piece of correct identifying information.




                                                  33
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 34 of 48 PageID #: 290



        134.    Below is another screenshot of a video uploaded by defendants.




        135.    Again, as is evidenced from the screenshot on the prior page, when defendants

 upload a video, it provides every possible piece of correct identifying information.

        136.    Defendants even provided a link to iTunes to purchase the recording.

        137.    Defendants identified the album, artist, and song title, which is obviously very

 important to defendants and its clients.

                      DEFENDANTS HAD NO AUTHORITY TO CLAIM
                       PLAINTIFF’S COPYRIGHTED RECORDINGS

        138.    Defendants induced the Contract after making material misrepresentations that it

 controlled a vast library of recordings and artists.

        139.    Nothing in the Contract, however, allowed defendants to claim plaintiff’s

 Copyrighted Recordings on YouTube. In fact, defendants were expressly granted the right to

 “secure placements” only. See Exhibit 6.




                                                   34
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 35 of 48 PageID #: 291



         140.    Securing placements is the business of licensors, and it means defendants will

 affirmatively market and seek licensing opportunities.

         141.    Claiming videos on YouTube can’t possibly be considered “securing placements”.

 Defendants even claimed videos uploaded by plaintiff and videos licensed directly by plaintiff.

         142.    Identifyy (Haawk), the intermediary used by defendants to execute its scheme,

 stated defendants represent only the catalogue of defendant BAIARDI. Identifyy expressly

 stated it was unaware of any other artists which defendants acts a licensor. See Exhibits 3 and 4.

         143.    Defendant SOUNDFILE’s business is a sham, and defendants kept nearly 100%

 of all licensing money, and it used its position of trust to surreptitiously, and illegally, secure all

 revenue generated from YouTube for plaintiff’s Copyrighted Recordings.

         144.    BAIARDI made all decisions on these matters. BAIARDI created this scheme of

 fake names, and he falsely claimed ownership of the Copyrighted Recordings, and took

 possession of all revenue generated. BAIARDI refused to give back the purloined revenue after

 demands were made.

         145.    BAIARDI is responsible for keeping substantially all of the revenue generated

 from the known placements of the Copyrighted Recordings on Teen Mom, 16 and Pregnant, and

 one pilot. BAIRDI represented to Identifyy (Haawk) that it was the author of the Copyrighted

 Recordings and signed the attestation to that fact.

                      REVERSE PASSING OFF/ FALSE ADVERTISING /
                           FALSE DESIGNATION OF ORIGIN

         146.    Defendants admitted to the fact that they submitted false information to YouTube

 misidentifying plaintiff’s Copyrighted Recordings.

         147.    The identification of the song name, album title, and artist on YouTube is a

 promotion or commercial advertising as contemplated 1125(a).



                                                    35
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 36 of 48 PageID #: 292



        148.    Plaintiff has quite apparently been damaged by the false descriptions or

 representations. Plaintiff has, at the very least, lost the revenue generated by the videos.

        149.    Defendants represented they generated $6,284 by their illegal claiming scheme is

 $6,284. At no time did the defendants inform plaintiff of its scheme or give the plaintiff the

 revenue generated.

        150.    While the claiming scheme is not remotely covered by the Contract, if we assume,

 arguendo, that it was, defendants were obligated then to give plaintiff 50% of all revenue

 generated from the placements it secured. Yet defendants hid this revenue from plaintiff.

        151.    Plaintiff also lost the revenue generated from the good-will, and YouTube viewers

 seeking to stream, license, or purchase each Copyrighted Recording.

        152.    Defendants’ concealment of the identifying information made it impossible for

 plaintiff to identify the numerous infringing videos on YouTube. It was the perfect crime.

        153.    By stating defendant SOUNDFILE was the author, defendants were attempting to

 falsely designate the origin of the Copyrighted Recordings.

                                           CONVERSION

        154.    Defendants engaged in a scheme to steal plaintiff’s YouTube revenue.

        155.    Defendants attempted to cover its theft of YouTube revenue by changing the song

 name, album name, and author. This made it impossible to search for infringing uses of the

 Copyrighted Recordings on YouTube.

        156.    It was only after significant due diligence, consisting of hundreds of hours of

 attorney/paralegal time, that plaintiff was able to unravel the scheme.

        157.    Defendants illegally collected the proceeds of its scheme, without ever informing

 plaintiff it was collecting its YouTube revenue.




                                                    36
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 37 of 48 PageID #: 293



        158.    Defendants claim they collected $6,284 in revenue rightfully due to plaintiff.

        159.    Even after defendants were served with the Complaint in this matter, and a formal

 demand, defendants still refuse to tender back the stolen YouTube revenue.

        160.    The conduct by defendants here is so egregious that it shocks the conscious.

        161.    Only by an award of punitive damages will the defendants be taught this conduct

 is not acceptable in our society.

                                     BREACH OF CONTRACT

        162.    Plaintiff and defendant SOUNDFILE entered into an Agreement in 2010 which

 provides that defendant SOUNDFILE (through BAIARDI) would secure placements and split

 the revenue generated from those placements with plaintiff 50/50. See Exhibit 6.

        163.    Defendant SOUNDFILE did secure the placement of at least forty-two (42)

 Copyrighted Recordings. Defendant SOUNDFILE secured one pilot television program, and

 numerous placements on the television programs 16 and Pregnant and teen Mom. See Exhibit 5.

        164.    At no time did defendants inform plaintiff of all the placements. Instead, plaintiff

 obtained that information by hiring a company to investigate.

        165.    Defendants stated that it had an overall deal with the television shows Teen Mom

 and 16 and Pregnant, and plaintiff would receive $200 per track placed in the two programs. See

 Exhibit 7.

        166.    There were forty-one (41) placements on those programs, and even under

 defendants’ low-ball rate, plaintiff is owed at least $8,400.

        167.    Plaintiff received only a single check in October 2010 for $550. Thirty-six of the

 placements which plaintiff is aware of, were secured in or after October 2010.




                                                  37
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 38 of 48 PageID #: 294



         168.    Defendants claimed it sent a check for Q1/Q2 of 2011 – no check was ever

 received. See Exhibit 8.

         169.    Defendants ignored its obligation to plaintiff, and when an accounting was

 demanded, defendants refused.

         170.    Defendants materially breached its primary obligation to plaintiff and failed to

 turn over the vast amount of revenue generated from the placements secured by defendants.

         171.    The Contract did not allow defendants to monetize plaintiff’s recordings on

 YouTube or change the title of the recordings, the artist, or the album title on YouTube.

         172.    Plaintiff has been injured in an amount to be determined at trial.

                                    FIRST CLAIM FOR RELIEF
                                  CONTRIBUTORY INFRINGEMENT

         173.    Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth here at length here.

         174.    It cannot be disputed that the plaintiff has a valid, registered copyright, and owns

 all rights to the Recordings.

         175.    Defendants, without authority from plaintiff, materially contributed to the

 infringement of at least fifty-three (53) copyrighted recordings, used in hundreds of infringing

 videos on YouTube. By concealing the title of the Copyrighted Recording, the artist, and the

 name of the album on each infringement, defendants made it nearly impossible for plaintiff to

 identify the infringing videos claimed by defendant. Plaintiff expects that there are more

 copyrighted recordings claimed by defendants which will be identified later.

         176.    By falsifying the claiming information, defendants materially contribution to the

 infringement.




                                                  38
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 39 of 48 PageID #: 295



        177.    Defendants were aware that the vast majority of videos it claimed were un-

 licensed.

        178.    It benefited defendants greatly to conceal the infringements of the Copyrighted

 Recordings on YouTube. The more infringing third-party uploads of the Copyrighted

 Recordings -- the more royalty revenue generated for defendants.

        179.    Defendants took all of its ill-gotten revenue and hid the revenue and

 infringements from plaintiff.

        180.    Defendants’ contributory infringement was intentional, or with reckless disregard

 to plaintiff’s exclusive right. Pursuant to Section 504(c) of the Act, plaintiff is entitled to

 enhanced damages.

        181.    Defendant BAIARDI was responsible for all decisions regarding defendants’

 intentional contributory infringements.

        182.    Defendants’ acts were not for criticism, comment, news reporting, teaching,

 scholarship, or research.

        183.    Defendants’ acts were not transformative.

        184.    Defendants’ acts were not covered by the Contract.

        185.    Defendants claimed licensed uses, and videos uploaded by plaintiff. There is no

 possibility theses videos would be considered placements secured by defendants.

        186.    Defendants continued their acts of contributory infringement after notice.

        187.    As a direct and proximate result of defendants’ infringement, plaintiff has

 incurred damages, and requests an award of defendants’ profits, and plaintiff’s loss, plus costs,

 interest, and attorneys’ fees. Plaintiff may also elect to recover statutory damages pursuant to 17




                                                   39
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 40 of 48 PageID #: 296



 U.S.C. § 504(c)(2) for willful infringement of up to $150,000, but not less than $30,000 against

 each defendant.

                                  SECOND CLAIM FOR RELIEF
                                  VIOLATIONS OF THE DMCA

         188.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth at length here.

         189.     Defendants received from plaintiff the master recordings to the fifty-three (53)

 Copyrighted Recordings at issue, along with the title, artist name, and album name of each

 recording.

         190.     Defendants removed the CMI and put falsified CMI for each Copyrighted

 Recording. The misattribution is further evidence of defendants’ violation of the DMCA.

         191.     Defendants violated the DMCA each time it wrongfully misidentified a

 Copyrighted Recording.

         192.     There are over two hundred violations of 15 U.S.C. § 1202(1) and (2) committed

 by defendants.

         193.     Defendants also violated section 1202 by abstracting or removing and/or altering

 the CMI.

         194.     Defendants removed the protective CMI with the intent to conceal the

 infringement.

         195.     Section 1202 of the DMCA provides, in part: “(a) no person shall knowingly and

 with the intent to induce, enable, facilitate or conceal infringement - (1) provide copyright

 information that is false.




                                                   40
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 41 of 48 PageID #: 297



         196.    Defendants concealed, enabled, and facilitated the infringement of plaintiff’s

 Copyrighted Recordings by intentionally mislabeling the identity of the author, album title, and

 song name for each of the hundreds of videos containing the Copyrighted Recordings.

         197.    The upload by third-parties of infringing videos to YouTube was in defendants’

 best interest. Once defendants mislabeled the videos, it made them almost impossible for

 plaintiff to locate.

         198.    Defendants have violated § 1202(a)(1) by their acts and omissions for each video.

         199.    Defendants also distributed or imported for distribution CMI that is false. This is

 a violation of § 1202(a)(2).

         200.    Defendants removed or altered the CMI without the authority of the copyright

 owner or the law.

         201.    Defendants intentionally removed or altered the CMI on hundreds of videos in

 violation of § 1202(b)(1).

         202.    Defendants distributed or imported for distribution CMI knowing that the

 copyright management information had been removed or altered without authority of the

 copyright owner or the law in violation on § 1202(b)(2).

         203.    Defendants distributed or imported for distribution, copies of the Copyrighted

 Recordings, knowing that the CMI had been removed or altered without authority of the

 copyright owner or the law. Each instance of this is a violation of § 1202(b)(3).

         204.    The statute defines CMI as: “any of the following information conveyed in

 connection with copies or phonorecords of a work or performances or displays of a work,

 including in digital form . . . (1) The title and other information identifying the work, including

 the information set forth on a notice of copyright. (2) The name of, and other identifying




                                                  41
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 42 of 48 PageID #: 298



 information about, the author of a work. (3) The name of, and other identifying information

 about, the copyright owner of the work, including the information set forth in a notice of

 copyright. (4) With the exception of public performances of works by radio and television

 broadcast stations, the name of, and other identifying information about, a performer whose

 performance is fixed in a work other than an audiovisual work. (5) With the exception of public

 performances of works by radio and television broadcast stations, in the case of an audiovisual

 work, the name of, and other identifying information about, a writer, performer, or director who

 is credited in the audiovisual work. (6) Terms and conditions for use of the work. (7) Identifying

 numbers or symbols referring to such information or links to such information. (8) Such other

 information as the Register of Copyrights may prescribe by regulation, except that the Register

 of Copyrights may not require the provision of any information concerning the user of a

 copyrighted work.”

         205.    Plaintiff elects to recover an award of statutory damages for each violation of

 section 1202 in the sum of up to $25,000 per violation, but in no case less than $2,500 per

 violation, plus the reasonable costs and attorneys’ fees incurred by plaintiff in this action.

                              THIRD CLAIM FOR RELIEF
                       FALSE ADVERTISING – 15 U.S.C. §1125(a); 43(a)
                                REVERSE PASSING OFF

         206.    Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth here at length here.

         207.    A false statement in a label has been held to constitute false advertising under the

 Lanham Act.

         208.    Defendants’ mislabeling here was undertaken for the purposes of trade within the

 meaning of the Statute.




                                                  42
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 43 of 48 PageID #: 299



         209.     BAIARDI made the decision to mislabel the YouTube videos.

         210.     Plaintiff has a reasonable interest to be protected against the alleged false

 advertising here, namely the interest in the revenue generated from YouTube, and the second-tier

 revenue of generated from streaming, or purchase on other services, and licensing.

         211.     Instead of customers being directed to plaintiff, they were directed to defendants.

         212.     Plaintiff has a reasonable basis for believing that its interest is likely to be

 damaged by defendants’ false advertising. In fact, plaintiff need only point to the $6,284 in

 revenue which went directly to defendants.

         213.     The statements made by defendants are literally false.

         214.     The product at issue here, namely the Copyrighted Recordings, originated with

 the plaintiff.

         215.     Defendants falsely designated the origin of the Copyrighted Recordings.

         216.     Defendants’ false designation of origin has caused consumer confusion.

         217.     Plaintiff, as the originator of the Copyrighted Recordings, was involuntarily

 deprived of the advertising value, the goodwill, and the follow-up streams, purchases and license

 opportunities that otherwise would stem from public knowledge of the true source of the

 Copyrighted Recordings.

         218.     Plaintiff has been injured in an amount to be determined at trial.

                               FOURTH CLAIM FOR RELIEF
                        FALSE ADVERTISING – 15 U.S.C. §1125(a); 43(a)
                            FALSE ADVERTISING/PASSING OFF

         219.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth here at length here.

         220.     The statements made by the defendants were literally false.




                                                     43
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 44 of 48 PageID #: 300



           221.   The false or misleading statements were certainly material.

           222.   In fact, defendants have admitted they submitted false information misidentifying

 plaintiff’s Copyrighted Recordings.

           223.   The identification of the song name, album title, and artist on YouTube is a

 promotion or commercial advertising as contemplated 1125(a).

           224.   Plaintiff has been damaged in the form of lost royalties, lost good-will, and lost

 follow up streams, purchases, and licenses.

           225.   Defendants have represented the revenue illegally generated from YouTube is

 $6,284.

           226.   This concealment of the identifying information made it impossible to identify the

 numerous infringing videos.

           227.   Interstate commerce is affected. The videos falsely claimed by defendants have

 been viewed hundreds of thousands of times on YouTube by viewers throughout the United

 States.

           228.   The defendants used a false designation of origin or a false description or

 representation with respect to those goods or services.

           229.   Plaintiff has been injured in an amount to be determined at trial.

                                   FIFTH CLAIM FOR RELIEF
                                        CONVERSION

           230.   Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth here at length here.

           231.   Defendants’ conduct took place sometime in the two years prior to the date the

 original Complaint in this matter was filed.

           232.   Defendants acted at all times without authorization from plaintiff.



                                                   44
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 45 of 48 PageID #: 301



         233.     As described above, defendants exercised dominion or right of ownership over

 property belonging to the plaintiff; namely the Copyrighted Recordings and the resultant revenue

 and good-will.

         234.     A demand was made for the return of the YouTube revenue, but none have been

 returned to date.

         235.     This involves wrongs that are separate and distinct from any contractual

 obligation.

         236.     Defendants have a relationship with the public in general.

         237.     Defendants’ conversion of the Copyrighted Recordings and collection of revenue

 was so outrageous and repugnant to the rights of plaintiff and of the public with which

 defendants deal, that punitive damages are warranted.

                                    SIXTH CLAIM FOR RELIEF
                                   MONEY HAD AND RECEIVED

         238.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth here at length here.

         239.     Defendants received money belonging to plaintiff; namely revenue from

 YouTube.

         240.     Defendants benefitted from the receipt of this revenue.

         241.     Under principles of equity and good conscience, defendants should not be

 permitted to keep this revenue.

                               SEVENTH CLAIM FOR RELIEF
                            INTENTIONAL MISREPRESENTATION

         242.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth here at length here.

         243.     Defendants represented it possessed unique or specialized expertise in licensing.


                                                   45
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 46 of 48 PageID #: 302



            244.   In fact, defendants represented they was in charge of a library of over 50,000

 tracks.

            245.   Because defendant SOUNDFILE is owned by a recognized professional musician

 (defendant BAIARDI), it gave rise to a special relationship of trust or confidence between the

 parties.

            246.   Based on this, plaintiff entered into the Contract and turned over its master-

 recordings in reliance on defendants’ representation that they would be used solely in the context

 of securing commercial placements.

            247.   Defendants then stole plaintiff’s master recordings and turned them over to

 Identifyy (Haawk) as their own. Because plaintiff is a professional musician, Identifyy had no

 reason to question defendant’s misrepresentation.

            248.   At all times relevant to this Amended Complaint, defendant was aware that it’s

 misrepresentations would be used for a particular purpose; namely, illegally securing revenue

 and good will that rightfully belonged to plaintiff.

            249.   Both Identifyy and YouTube relied on defendants’ misrepresentations.

            250.   Defendants then collected revenue rightfully belonging to plaintiff, while

 simultaneously hiding its misrepresentations by using fake album names, authors, and album

 titles.

            251.   BAIARDI was singularly responsible for all misrepresentations.

            252.   Plaintiff has been injured in an amount to be determined at trial, plus exemplary

 damages, and pre-post trial interest.




                                                    46
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 47 of 48 PageID #: 303



                                   EIGTH CLAIM FOR RELIEF
                                    BREACH OF CONTRACT

         253.    Plaintiff incorporates the allegations contained in the preceding paragraphs as if

 set forth at length here.

         254.    Plaintiff and defendant SOUNDFILE entered into a contract whereby defendant

 would “secure placements” and split the fees generated 50/50.

         255.    There has been at least fort-two (42) placements. Defendant SOUNDFILE

 represented plaintiff would receive at least $200 per placement. Industry standard, however, is

 between $750 and $3,000 for non-network placements.

         256.    Even under defendant’s low-ball number, the forty-two (42) known placements

 has resulted in at least $8,400 in fees owed to plaintiff.

         257.    Plaintiff received one single payment for $550 in October 2010.

         258.    Only six (6) of the forty-two (42) placements were done prior to October 2010.

         259.    This is a material breach of the agreement.

         260.    Plaintiff is owed at least $7,850 on defendants’ low-ball representation.

         261.    Plaintiff seeks the industry for placements, based on proof.

                                      PRAYER FOR RELIEF

         WHEREFORE, plaintiff prays for judgment against defendants, jointly and severably,

 and awarding plaintiff as follows:

     1   restitution of defendants’ unlawful proceeds;

     2   compensatory damages in an amount to be ascertained at trial;

     3   damages under the DMCA of $25.000 per instance plus reasonable attorneys’ fees;

     4   statutory damages to plaintiff according to proof, including but not limited to all penalties
         authorized by the Copyright Act (17 U.S.C. §§ 504(c)(1), 504(c)(2));




                                                   47
Case 1:19-cv-02062-DLI-SJB Document 10 Filed 05/18/19 Page 48 of 48 PageID #: 304



    5   punitive damages;

    6   reasonable attorneys’ fees and costs (17 U.S.C. § 505);

    7   pre- and post-judgment interest to the extent allowable;

    8   such other and further relief that the Court may deem just and proper.

                                         JURY DEMAND

                  Plaintiff hereby demands a trial by jury of all issues so triable.

 Dated: May 17, 2019                             GARBARINI FITZGERALD P.C.
        New York, New York

                                           By:
                                                 Richard M. Garbarini (RG 5496)




                                                   48
